                                     UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEW JERSEY

 (MARCHISOTTO v. GOODZEIT et al)

John F. Marchisotto individually,
and as Guardian, of A.M., J.M., and.
M.M, minors,
                  Pro Se Plaintiffs,              Civil Action
                                                  3:19-cv-12540-BRM-DEA
                  V.
                                                   NOTICE OF MOTION
 Margaret Goodzeit, individually, and
  in her official capacity, as Presiding.
 Judge, Somerset County Chancery,
            and                                                                  REce,veo
 Mr. Frank Bruno, individually, and in                                               MAY 3 I 2019
  His official capacity, as the Somerset                                         ATB:30_,
 County Surrogate,                                                                 WILLIAM T. WALSH-.M
                                                                                        CLERK
                         Defendants,

  PLEASE TAKE NOTICE John F. Marchisotto
 will move before the Honorable Brian R. Martinotti, U.S.D.J. on July 01, 2019,

 for an Order SUPPLEMENTAL JURISDICTION, pursuant to 28 U.S.C. §§ 1331, 1343,
 1367, over any of Plaintiff(s) state claims; "In the Matter of the Irrevocable Trust of John L.
 Marchisotto, deceased," and REQUIRED JOINDER OF PARTIES, pursuant to, FRCP
 RULE 19 and 20. In support of my motion, I will rely on the attached brief.




                                             John F.      rchisotto, individually, and as
                                                 ar · n of A.M., J.M., and M.M., Minors
                                              15 Topaz Drive,
                                             Jackson, New Jersey, 08527
         Date: 05/31/2019                    (732) 526-7732 Phone/ Fax
                                 CERTIFICATE OF SERVICE

       On May 31, 2019, I, John F. Marchisotto, certify that a true and correct copy, of my Notice

ofMotionfor SUPPLEMENTALJURISDICTION,pursuantto28U.S.C. §§ 1331, 1343, 1367,

over any of Plaintiff(s) state claims; "In the Matter of the Irrevocable Trust of John L. Marchisotto,

deceased," and REQUIRED JOINDER OF PARTIES, pursuant to, FRCP RULE 19 and 20 was

deposited for mailing at the Howell, New Jersey, U.S. Post Office, and served as follows:



Defendant Margaret Goodzeit,
20 North Bridge Street, 4th Floor,
Somerville, New Jersey 08876,
Certified Mail Article No.: 7018 3090 0001 4148 4198.

Defendant Frank Bruno,
20 Grove Street, Somerville,
New Jersey 08876,
Certified Mail Article No.:7018 3090 0001 4148 4204.

Joinder Parties, Mr. Louis P. Lepore, Esq.,
attorney for Defendant Debra E. Canova,
885 Huguenot Avenue,
Staten Island, NY I 03 12,
 Certified Mail Article No.: 7018 3090 0001 4148 4211.

Mr. John W. Thatcher, Esq., Guardian ad Litem
39 Main St.
Clinton, NJ 08809
Certified Mail Article No.: 7018 3090 0001 4148 4228.




                                                          rcbisotto, individually, and as
                                                        f A.M., J.M., and M.M., Minors
                                              I        Drive,
                                             Jackson, New Jersey, 08527
        Date: 05/31/2019                     (732) 526-7732 Phone/ Fax




                                                                                 3: l 9-cv-12540-BRM-DEA
                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 John F. Marchisotto, individually,
              .
an d as GUard tan, 0 fA • M ., J..
                                eD&., an
                                         d   Case No. 3119-=cv-12540-BRN-DBA
M.M, minors,

      Pro Se Plaintiffs,
                                                         AFFIDAVIT
      vs.

                                                  NOTICE OF MOTION FOR
Margaret Goodzeit, individually, and
in her official capacity, as Presiding         SUPPLEMENTAL JURISDICTION
Judge, Somerset County Chancery,                 AND JOINDER OF PARTIES

     and

Mr. Frank Bruno, individually, and in
his official capacity, as the Somerset
County Surrogate,
      Defendants




       1.   I John F. Marchisotto, individually, and as Guardian of A.M.,

J.M., and M .. M, minors, being of full age, on his oath, deposes and says:

       2.   I am the Pro Se Plaintiff in the above matter.

       3. I herein, set forth, being duly sworn say, that on the 31 day of May

2019, I deposited for mailing at the Howell, N.J. U.S. Post Office, a true and

correct copy, my Notice of Motion for SUPPLEMENTAL JURISDICTION,

pursuant to 28 U.S.C. §§ 1331, 1343, 1367, over any of Plaintiff(s) state

claims; "In the Matter of the Irrevocable Trust of John L. Marchisotto,



                                                                               1
deceased," and REQUIRED JOINDER OF PARTIES, pursuant to, FRCP

RULE 19 and 20, and served as follows:

         4. Defendant Margaret Goodzeit,        20 North Bridge Street, 4t11 Floor,

Somerville, New Jersey 08876, Certified Mail Article No.: 7018 3090 0001

4148 4198.

     5. Defendant Frank Bruno, 20 Grove Street, Somerville, New Jersey

08876, Certified Mail Article No.:7018 3090 0001 4148 4204.

     6. Joinder Parties, Mr. Louis P. Lepore, Esq., attorney for Defendant

Debra E. Canova, 885 Huguenot Avenue, Staten Island, NY 10312, Certified

Mail Article No.: 7018 3090 0001 4148 4211.

    7.     Mr. John W. Thatcher, Esq., Guardian ad Litem, 39 Main St.,

Clinton, NJ 08809, Certified Mail Article No.: 7018 3090 0001 4148 4228.




                                           archisotto, individually,
                                          uardian of A.M., J.M., and M.M.,
                              Pro    e Plaintiffs,
                              15 Topaz Drive,
                              Jackson, New Jersey, 08527
                              (732) 526-7732 Phone/ Fax




                                           HEA1HER BAILEV
                                              Notary Public
                                           State of New Jersey
                                    My Commission Expires May 4, 2020
                                              1.0.# 2452473             ·

                                                                                  2
                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


John F. Marchisotto, individually,
             .
and as Guard1an, o f A •M ., J •M ., an d   Case No. 3:19-cv-12540-BRM-DEA
M.M, minors,

      Pro Se Plaintiffs,
                                            The Honorable Brian R. Martinotti
      vs.

Margaret Goodzeit, individually, and
in her official capacity, as Presiding
Judge, Somerset County Chancery,

     and
                                                              AE:ce,veo
Mr. Frank Bruno, individually, and in
his official capacity, as the Somerset                           MAY 3 1 2019
County Surrogate,                                            AT 8:30
                                                                WIL~H M
                                                                 CLERK
      Defendants




                PLAINTIFF'S BRIEF IN SUPPORT OF
             MOTION FOR SUPPLEMENTAL JURISDICTION
                    AND JOINDER OF PARTIES

     Plaintiffs John F. Marchisotto, individually, and as Guardian of A.II.,

J.M., and M.M, minors, respectfully submits this brief in support of their

motion before the Court, for SUPPLEMENTAL JURISDICTION, pursuant to

28 U.S. C. §§ 1331, 1343, 1367, over any of Plaintiff( s) state claims; "In the

Matter of the Irrevocable Trust of John L. Marchisotto, deceased", and in




                                                                                1
support of their motion for the Court to join, the REQUIRED JOINDER OF

PARTIES, pursuant to, FRCP RULE 19 and 20, state as follows:


                               INTRODUCTION

      1.    Plaintiff(s) complaint contains federal constitutional claims, such

that it properly satisfies the requirements, for federal subject matter

jurisdiction, under 28 U.S.C. § 1331. In such case, the court also has

supplemental jurisdiction over any of plaintifrs state claims, "In the Matter of

the Irrevocable Trust of John L. Marchisotto, deceased", which form part of the

same case or controversy under Article III at issue in plaintifrs federal claims.


      2.    Plaintiff(s) have filed this action in federal court asserting federal

and state law claims. Plaintiff(s) move before the Court, to exercise

supplemental jurisdiction over their state law claims, pursuant to 28 U.S.C.

§1367(a).

      3.    Pursuant to Article III § 2, which extends the jurisdiction, to cases

arising under the U.S. Constitution. The Court has subject matter

jurisdiction pursuant to 28 U.S.C. §§ 1331, 1343, and 1367.

      4.    Under 28 U.S.C. § 1331, district courts exercise original

jurisdiction over civil actions arising under the Constitution, laws, and

treaties of the United States. Pursuant to 28 U.S.C. § 1367(a), in any civil

action in which the district court has original jurisdiction, the district court



                                                                                    2
"shall have supplemental jurisdiction over all other claims in the action,

within such original jurisdiction that they form part of the same case, or

controversy under Article III [of the Constitution]."


                                 DISCUSSION

                                    RULE 19

      5.    Under Rule 19(a)(l)(a) of the FRCP, a party must be joined as a

defendant if "in that person's absence, the court cannot accord complete relief

among existing parties. Here, the court cannot accord complete relief to the

Plaintiff(s), without obtaining supplemental jurisdiction over any of plaintiffs

state claims, "In the Matter of the Irrevocable Trust of John L. Marchisotto,

deceased", which form part of the same case or controversy under Article III at

issue in plain tifrs federal claims, and the parties involved.


                                    RULE20

      6.    Under Rule 20(a)(2) of the FRCP, the Court may join a party as a

defendant if (a) a right to relief is asserted against them that arises out of the

same series of transactions or occurrences and (b) any question of law or fact

common to all defendants will arise in the action. These requirements are

met because Plaintiff(s) state claims, "In the Matter of the Irrevocable Trust of

John L. Marchisotto, deceased", Questions of law or fact at issue in this case,




                                                                                  3
and federal constitutional claims, apply equally to Louis P. Lepore, Esq., and

Debra E. Canova, and the current Defendants.


                      REQUIRED JOINDER PARTIES

      Defendant Louis P. Lepore, Esq., individually, and in his
official capacity, as an out of state, New Jersey licensed attorney,
and in his role as the Trust Protector, of the John L. Marchisotto,
deceased, Irrevocable Trust.

     7.    Defendant Louis P. Lepore, Esq., 885 Huguenot Avenue, Staten

 Island, New York 10312, is a citizen of the United States, is a New York State

 licensed attorney, with an out of state, New Jersey attorney license. Mr.

 Lepore, Esq., has committed numerous criminal acts of fraud, perjury, elder

 financial abuse, tax fraud, notaty fraud, and so on ...


     Defendant Debra E. Canova, individually, and in her role as
Executor / Trustee, of the John L. Marchisotto, deceased, Estate,
Revocable Trust, and Irrevocable Trust.

      8.   Defendant Debra E. Canova, 46 Meagan Loop, Staten Island New

 York 10307, is a citizen of the United States, owner of, SNAPSHOTS STUDIOS

 NY INC., DOS ID #3527704, 1 MAIDEN LANE,           STH    FLOOR, New York, New

 York, 10038. Mrs. Canova, has committed numerous criminal acts of fraud,

 perjury, elder financial abuse, tax fraud, forgery, Breach of Fi.dudary Duties,

 and for causing financial harm to Minors, A.M., J.M, and M.M., fraudulently

 opening Fidelity Financial UTMA accounts, in their names, and unauthorized



                                                                                 4
 use of their minor child social security numbers, for the purpose of

 committing, Federal, New Jersey State, and New York State, tax fraud. Debra

 E. Canova, was self-dealing, and stealing, Revocable Trust, assets, Life

 Insurance Benefits, Irrevocable Trust assets, theft from her personal use of

 decedents Credit Card's, and was stealing, decedent's monthly BAE

 pension deposits, and Social Security benefit deposits. Debra E. Canova

 used her Snapshots Studios, Inc. business to photoshop and changed the

 financial numbers on numerous Chase and Fidelity Financial Statements,

 cancelled checks, and Tax Returns, submitted to the Somerset County

 Court.
                              STANDARD

      9.   "[I]n any civil action of which the district courts have original

jurisdiction, the district courts shall have supplemental jurisdiction over all

other claims so related to claims in the action within such original jurisdiction

that they form part of the same case or controversy .... " 28 U.S.C. § 1367(a).

Supplemental jurisdiction exists over state-law claims where the federal and

state claims in the case "derive from a common nucleus of operative fact' and

are 'such that (the party) would ordinarily be expected to try the mall in one

judicial proceeding. Southern Council of Industrial Workers v. Ford, 83 F.3d

966, 969 (8th Cir.1996) (citing Kansas Public Employees Retirement Sys. v.




                                                                                5
Reimer & Koger, Assocs., Inc., 77 F.3d 1063, 1067 (8th Cir. 1996) (quotation

omitted).


                 JURISDICTION: FEDERAL QUESTION

      10.   The Constitution states in Article III that "The judicial Power shall

extend to all Cases, in Law and Equity, arising under this Constitution, the

Laws of the United States, and Treaties made, or which shall be made, under

their Authority." The scope of general federal question jurisdiction was

shaped by the Supreme Court's determination of when a suit brought under

a state law cause of action sufficiently involved a federal question. The

Supreme Court established a procedural requirement that for a federal court

to take jurisdiction, the issue of federal law had to be clearly presented in the

plaintiffs complaint, a doctrine that became known as the "well-pleaded

complaint rule. Starting in the 1920s, the Supreme Court held that the

Fourteenth Amendment "incorporated" select provisions in the Bill of Rights

to protect citizens against actions of state governments, and this doctrine

opened up new avenues of suits for claims of constitutional rights.

      11. The "primacy purpose" of federal question jurisdiction "is to

ensure the availability of a forum designed to minimize the danger of

hostility toward, and specially suited to the vindication of, federally created

rights"; Moore's Federal Practice 1 103.03. Despite this purpose, state courts



                                                                                 6
are generally competent to adjudicate federal law; Moore's Federal Practice 1

103.04; Tafflin v. Levitt, 493 U.S. 455, 459 (1990).

     12.   Venue lies in this district pursuant to 28 U.S.C. § I391(b) and (e),

because a substantial part of the events or omissions giving rise to all claims

occurred in this district where the District Defendant is located.


                    SUPPLEMENTAL JURISDICTION

     13.   Supplemental jurisdiction allows a court to adjudicate a claim or

proceeding that has no independent basis for federal jurisdiction. Although §

1367 governs jurisdiction over claims that do not have an independent basis

for jurisdiction, jurisdiction over proceedings that do not have an independent

basis for jurisdiction is still governed by case law; Moore's Federal Practice ,i

106.05[9][c]. "Under this concept, a district court acquires jurisdiction of a

case or controversy in its entirety, and, as an incident to the full disposition of

the matter, may hear collateral proceedings when necessaiy to allow it to

vindicate its role as a tribunal." The purpose of this type of jurisdiction is to

"enable a court to function successfully, that is, to manage its proceedings,

vindicate its authority, and effectuate its decrees." Kokkonen v. Guardian Life

Ins. Co. of Am., 511 U.S. 375, 380 (1994). A court can exercise this

jurisdiction to enjoin an action that threatens a previously entered order;

Fafel v. DiPaola, 399 F.3d 403, 411- 15 (1st Cir. 2005)). A court can exercise

this jurisdiction to impose sanctions even in a case where the court lacked




                                                                                  7
 subject matter jurisdiction; Willy v. Coastal Corp., 503 U.S. 131, 138-39

 (1992).

                         JURISDICTION SECTION 1367(a)

      14.   A court can exercise supplemental jurisdiction over a claim that

has "some loose factual connection" to a claim already properly in federal court.

Section 1367(a) states (a) Except as provided in subsections (b) and (c) or as

expressly provided othetwise by Federal statute, in any civil action of which the

district courts have original jurisdiction, the district courts shall have

supplemental jurisdiction over all other claims that are so related to claims in

the action within such original jurisdiction that they form part of the same case

or controversy under Article III of the United States Constitution. Such

supplemental jurisdiction shall include claims that involve the joinder or

intervention of additional parties. 28 U.S.C. § 1367(a). Courts have interpreted

the "so related" language to be satisfied when both the jurisdiction-invoking

claim and the supplemental claim derive from a common nucleus of operative

fact. The "common nucleus" test "requires only that the jurisdiction-invoking

claim and the supplemental claim have some loose factual connection." Id. at

349. "This standard is broad and fact-specific, and should be applied with a

pragmatic    appreciation   of   the   efficiency   promoted    by   supplemental

jurisdiction." Id. at 349-50; 16 Moore's Federal Practice ,r 106.24[1).




                                                                                   8
                                 l367(a): GRANTETH

          15.   1367(a) provides a statutory grant of supplemental jurisdiction

("SJ").

          Origi.nal jurisdiction? Is there original jurisdiction over the action, such

as 1331, 1332, 1335, 1338, or some other basis for "original" subject matter

jurisdiction? If there is no basis for original jurisdiction, then SJ is not possible

at all. In fact, if there is no basis for original jurisdiction, there's no subject

matter jurisdiction at all!

          Same constitutional case? Courts have understood 1367(a) to use

the Gibbs test of "common nucleus of operative fact" ("CNOF"). Is there a

CNOF between original-jurisdiction claims and supplemental claims? If not,

then SJ is not possible at all. Note: it is not entirely clear whether CNOF means

the same thing as "transaction or occurrence" ("T&O"). It would appear that if

T&O is satisfied, then CNOF is as well. But CNOF may be somewhat broader

than T&O.

   "Yes" to questions 1 and 2? If so, then 1367(a) provides a statut01y grant

of SJ over any additional claims and the joinder or intervention of additional

parties. That means you can add additional claims by existing parties, claims

by additional parties, or both.

   Always remember and never forget: Remember that 1367(a) grants SJ, but

that the grant of SJ may be taken away by 1367(b), and that the court may

decline to exercise SJ under 1367(c).


                                                                                     9
     SUPPLEMENTAL JURISDICTION OF CASES UPHELD

    Cicio v. Does, 321 F.3d 83, 97 (2d Cir. 2003).

    Ammennan v. Sween, 54 F.3d 423, 424-25 (7th Cir. 1995)

    Hansen v. Board ofTrs. of Hamilton, 551 F.3d 599,607 (7th Cir. 2008)

    Hauskins v. Sheahan, 549 F.3d 480, 495 (7th Cir. 2008)

    Sea-Land Sero., Inc. v. Lozen Int'l, LLC, 285 F.3d 808, 814 (9th Cir. 2002)



                           STATEMENT OF CASE

      16.       Mr. Louis P.   Lepore, Esq., assisted Debra E. Canova, in the

preparation of a false and inaccurate, New Jersey Inheritance, and Estate Tax

Return, (In the Matter of the Irrevocable Trust, of John L. Marchisotto,

deceased), and notarizes, and signs, using his New York State, Notary Public

stamp, and declares under penalty of perjury, this document is true, correct,

and complete.

     17.    Mr. Louis P. Lepore, Esq., assisted Mrs. Canova, in committing,

forgery, fraud, theft, and elder financial crimes, by notarizing and signing, as

a witness, to decedent's forged signatures, while he was hospitalized, or living

in a nursing home, allowing Debra E. Canova becoming a joint owner, of all

of (John L. Marchisotto, deceased) Fidelity Financial and JP Morgan Chase

accounts, using this fraudulent paperwork, allowing her to have, full access to

all of Decedent's, Chase and Fidelity broker and Chase bank


                                                                                  10
accounts, for her to make, any unauthorized changes she wanted. Debra E.

Canova, was not signing Decedent's financial documents, as his power of

attorney, she was signing Decedents name, as him, while he was unable to

care for himself, or handle any of his financial affairs, and living in a nursing

home she put him in, or hospitalized; Haynes, supra, 87 N.J. at 176. Id. at

176-177 (quoting In re Rittenhouse's Will, 19 N.J. 376,378, 378-79 (1955)).

      18.   The Plaintiff(s) numerous times had demanded a full trust

accounting with all supporting documentation, in writing to Mr. Louis P.

Lepore, Esq., who continually refused, to provide an accounting, which the

Plaintiff(s) had a legal right to, under the law. Mr. Lepore, Esq., continually

threatened the Plaintiff, verbally and in writing, with No Contest Clause

threats by him, to further his attorney misconduct, concealment of trust and

estate assets theft, false inheritance and estate tax reporting, and forged

signatures, and unauthorized changes, to Chase and Fidelity accounts,

changing beneficiruy designations. Mr. Lepore, Esq. also stating to the court,

his destruction of evidence, which the Honorable Goodzeit seem to enjoy.

      19.   Mr. Lepore, Esq., and Mrs. Canova, has continually made false

statements about the existence of decedent's (John L. Marchisotto, deceased),

journal diruy book. Mr.      Lepore, Esq., and Mrs. Canova have perjured

themselves, numerous times, about decedent's journal diruy book, before the

Somerset County Court. Mr. Frank A. Quainoo, CHHA, is a witness that he

had personally seen Mrs. Canova and Mr. Lepore, Esq., with decedent's


                                                                               11
journal diary book, on more than one occasion, and described his journal

diary book in detail.

      20.   On November 21, 2016, Plaintiff met Mrs. Canova at Mr. Lepore,

Esq., Staten Island New York office. Plaintiff asked Mrs. Canova for a copy of

decedents journal diary book, in front of Mr.     Lepore, Esq., Mrs.    Canova

stated she destroyed decedent's journal diary book, in the presence of Mr.

Lepore, Esq. Decedent who was an engineer, was very detailed and all his

after death bequests, and all of his assets were detailed within his 30 year old

journal diary book.

      21. On May 23, 2019, Mr. Lepore, Esq., stated to the Somerset County

Court, he shredded decedent's Revocable Trust, and prior (11/03/2003) last

Will documents, to unlawfully obstruct another party's access to evidence, or

concealing a document or other material, having potential evidentiary value.

Mr. Lepore destroying Revocable Trust and prior will (11/03/03) documents,

is a clear breach of Trust Protector duties, and clearly shows attorney

misconduct. Mr. Lepore, Esq., has continually concealed the theft, forgeries,

change of account ownership, and beneficiary designations, and the false

reporting of decedent's, Revocable, Irrevocable, Trust, and Estate Assets. Mr.

Lepore, Esq., was falsely notarizing (NYS Notary Stamp) decedents' forged

signatures by Mrs. Canova, while he was hospitalized, and living in a nursing

home. The Honorable Margaret Goodzeit, is an absolute disgrace to, New




                                                                              12
Jersey State Superior Court, and should be impeached, and removed from

power.

      22.   Mr. Lepore's conduct violated RPC 3.4(a), which forbids a lawyer

from "unlawfully obstruct another party's access to evidence or unlawfully

alter, destroy or conceal a document or other material having potential

evidentiruy value or counsel or assist another person to do any such act." Mr.

Lepore's conduct violated RPC 3.4(b) which forbids a lawyer from "falsify

evidence, counsel or assist a witness to testify falsely, or offer an inducement

to a witness that is prohibited by law," See Dewey, supra, 109 N.J. at 218.

      23. Mr. Lepore, Esq., has made false written statements in his and

Mrs. Canova, answer to the March 15, 2018 OTSC and Verified Complaint,

saying the Plaintiff(s) request an accounting, and then they rescind their

requests. Besides from the falsity of Mr. Lepore's ridiculous statements, Mr.

Lepore, Esq., has continually tried to conceal the liquidation and theft of

Estate and Revocable Trust assets, forgeries of checks, forgery of decedent's

signature's adding Defendant Canova as a joint owner to an of his Chase and

Fidelity accounts, forgery of decedent's signature changing beneficiary

designations. Mr. Lepore, Esq., continually made verbal and written threats to

the Plaintiff to further his attorney misconduct.

     24. Mr. Lepore, Esq., has made false written statements in his and Mrs.

Canova, answer to the March 15, 2018, OTSC and Verified Complaint,




                                                                              13
stating that Mr. Lepore, Esq., had first met with decedent on March 11, 2016,

which no such meeting had in fact, ever had occurred.

     25.     On May 11, 2016, a forged written and signed, decedent (John L.

Marchisotto, deceased) Chase check, for $4,000, was paid to Mr. Lepore, Esq.,

by Mrs. Canova, to retain him to start, The Irrevocable Trust of John L.

Marchisotto, deceased. On May 11, 2016, it would have been impossible for

decedent, John L. Marchisotto, deceased, who had been hospitalized for over

10 days at Columbia Presbyterian Hospital, in NYC, to have met with Mr.

Lepore, Esq., or could have been able to write, or give him such a check. The

Irrevocable Trust is was started by a forged signature Chase check of the

decedent, who was hospitalized, in unstable condition, and heavily medicated

and it would have been impossible for him to consent.

     26. , Mr. Lepore, Esq., had also failed to perform the contract agreement

of the Irrevocable Trust of the Decedent. Mr. Lepore, Esq., has acted

fraudulently, dishonestly, with contents of contacts, by destroying documents,

and failing to provide Plaintiff( s) with a detailed accounting, after numerous

written requests were made. Mr. Lepore, Esq., has subjected the Plaintiff to

numerous acts of intimidation, making continuous threats of disinheritance,

and so on.

     27. Mr. Lepore's DRAFT COPY of his INFORMAL ACCOUNTING,

submitted to the Court, unsigned by him, incomplete, missing accounts,

containing no supporting documentation, to support any of the financial


                                                                             14
numbers or expenses fraudulently listed on it. Mr. Lepore, Esq., has failed

to provide, a Full and Complete accounting, of the Irrevocable Trust, including

any and all Revocable Trust assets, used to fund the trust, nor has he

provided a Formal Accounting for Revocable Trust assets, to Irrevocable Trust

assets, nor has he provided all the accounts owned, or that the decedent,

John L. Marchisotto, deceased, had an interest in. Mr. Lepore, Esq., is a

CONMAN, and COMPULSIVE LIAR, that has committed, numerous crimes,

upon the Somerset County Court. The Honorable Goodzeit allowed these

crimes, and attorney misconduct, to carry on, within the judges own Court.

     28.   Mr. Lepore, Esq., had conspired with Mrs. Canova, selling Plaintiff

decedent's automobile, that Plaintiff was always to inherit. Decedent John L.

Marchisotto, deceased, had even updated his Codicil Files in May 2012, which

were exactly the same Codicil Files from December 2003. Mrs. Canova gave

decedent's John L. Marchisotto, deceased, (Grandfathers Pio) Gold Watch to

her husband Joe that Plaintiff was always listed to inherit. This watch was

worth over $20,000, and it was improper, and a breach of Mrs. Canova

fiduciruy duties, to give this watch to her husband, that were not the

decedent's wishes. Mrs. Canova gave decedent's John L. Marchisotto,

deceased, (Diamond Ring and Gold Chain Necklace) that Plaintiff was also to

inh~rit to her son Joseph. This ring, and gold chain was worth over $10,000,

and it was improper, and a breach of Mrs. Canova, fiduciary duties, to give

this ring and gold chain to her son. Decedent's John L. Marchisotto,


                                                                             15
deceased, original signed copy of these Codicil's were hidden from probate,

and not filed, with the probate court.

      29.   On 08/08/2018, Mr. Louis P. Lepore, Esq., FAILS TO STATE THE

CASE STANDARD, Under N.J. Court Rule 4:6-2(E) IN ORDER TO DISMISS.

Mr. Lepore, Esq., WAS NOT ENTITLED TO DISMISS, AS A DEFENDANT,

based on his cause of actions, and attorney misconduct to the Plaintiff(s)

Under RPC 8.4(c), RPC 8.4 (d), RPC 3.4 (a), RPC 3.4 (b), Trust Protector;

Irrevocable Trust Section 2.11, and Trust Accounting; Irrevocable Trust

Section 8.11 (Every reasonable inference is accorded the plaintiff {Printing

Mart-Morristown v. Sharp Electronics Corp., 116 NJ. 739, 746 (1989)), and

the motion is "granted only in rare instances and ordinarily without

prejudice." Pressler, Current NJ. Court Rules, comment 4.1.1 on R. 4:6-2(e)

(2009)).

      30.   On 08/08/2018, Mr.       Lepore, Esq., use of Rule 4:37-2(b) was

improper, which authorizes a defendant to move for a dismissal, only after a

Plaintiff(s) has "completed the presentation of the evidence on all matters

other than the matter of damages." Plaintiff(s) litigation was at the very

earliest stages, where Exceptions to the Accounting had not yet been filed

with the Court, financial and medical information requested from subpoenas,

has not yet been obtained, Interrogatories, Admissions, Depositions of

witnesses and defendants, have not yet been taken, nor has a full discovery

been clarified by the Court in regards to Case Management Orders; (Perth


                                                                           16
Amboy Iron Works v. Am. Home., 226 N.J. Super. 200, 215 (App. Div. 1988)

(holding that the judge's action in imposing an involuntary dismissal under

Rule 4:37 -2(b) before plaintiff presented its entire liability case was

procedurally inappropriate), affd, 118 N.J. 249 (1990)).

      31.   Plaintiff( s) were seeking sanctions, punitive damages, fees and all

costs incurred, against Mr. Louis P. Lepore, Esq., for his attorney misconduct,

negligence, conspiracy, and for the act, omission, or forbearance was

motivated by an actual intent to harm the beneficiaries of the trust or was an

act of self-dealing for personal benefit.   Mr. Lepore, Esq., has intended to

cause harm to Plaintiff(s) financially, making numerous threats, concealing

the theft of Revocable trust assets, and estate assets and property, for his

personal Unjust Enrichment.

      32.   Unjust Enrichment, under New Jersey law, a claim under the

quasi-contractual theory of unjust enrichment has two essential elements:

"(1) that the defendant has received a benefit from the plaintiff, and (2) that

the retention of the benefit by the defendant is inequitable." Mr. Lepore, Esq.,

act, omission, or forbearance, was motivated an act of self-dealings, for his

personal benefit, driving up attorney's fees for his own negligence,

malpractice, and attorney misconduct, to the decedent's Irrevocable Trust,

and Estate, towards the Plaintiff(s); (Trust Protector; Irrevocable Trust Section

2.11 (a) (g)); Hirsch v. Travelers Ins. Co., 134 N.J. Super. 466, 470 (App. Div.

1975) (citing D'Ippolito v. Castoro, 51 N.J. 584, 588 (1968). A simple mistake


                                                                               17
may be a sufficiently wrongful act, as there is no requirement of fraudulent or

nefarious intent. Flanigan, supra, 175 N.J. at 608 (2003).

      33.   Debra E. Canova and Mr. Louis P. Lepore, Esq., both engaged in

"Fraud," and "Elder Financial Abuse." Mrs. Canova and Mr. Lepore, Esq., had

taken advantage of the decedent, who was 78 year old, very sick, very weak,

hospitalized, and living in a nursing home, for their own self-dealings, and

personal financial benefit. Mrs. Canova and Mr. Lepore committed theft by

deception, to the decedent. Mrs. Canova and Mr. Lepore, lied to John L.

Marchisotto, deceased, telling him, his longtime 11/03/2003 living will, and

Revocable Trust, was not legal, because it had, his Brooklyn, New York

address on it. Mrs. Canova, wrongful acts, theft, forgeries, of Revocable Trust,

Irrevocable Trust, Estate, and his personal property assets, resulted in her

becoming unjustly enriched, for her fraudulent or nefarious intent. Hirsch v.

Travelers Ins. Co., 134 N.J. Super. 466, 470 (App. Div. 1975) (citing D'Ippolito

v. Castoro, 51 N.J. 584, 588 (1968). A simple mistake may be a sufficiently

wrongful act, as there is no requirement of fraudulent or nefarious intent.

Flanigan, supra, 175 N.J. at 608 (2003).

      34.   Mr. Lepore, Esq., has stated before the Somerset County Court,

that he and his client have done nothing wrong, and the Plaintiff(s) hands

were the unclean ones. There should have been no reason than, for Mr.

Lepore, Esq., continuously trying to quash any of Plaintiff(s) subpoena

requests.


                                                                              18
     35.   The Honorable Margaret Goodzeit, has obstructed justice, with her

continuous one sided, bias, and unlawful court orders. The Honorable

Goodzeit continuous quashing and blocking, the Plaintiff(s) to the ability to

obtain any factual discovery evidence, for financial, medical, hospital, and

nursing home, documents and records, through subpoenas, for the Decedent.

The Honorable Goodzeit knew a crime had been committed upon her court,

and she tried to cover it up. The Honorable Goodzeit, dismissing the

Plaintiff(s) legal case, without prejudice, trying to say, the Plaintiff(s) hands

were unclean, and they have not provided the defendant, their interrogatories

answers.

     36.   On May 28, 2016, Mrs. Canova filed paperwork, with Aetna Health

Insurance Company, for her reconsideration family appeal, with a Dr.

Mokrue, to keep the decedent John L. Marchisotto, deceased, admitted at

Roosevelt Nursing Home. Mrs. Canova was saying the Decedent was, Mentally

and Physically, unable to take care of himself. Plaintiff(s) are entitled to fun

discovery with regard to their entire case they brought before the Somerset

County Court, to clearly prove that Mrs. Canova and Mr. Lepore, Esq., have

both acted in bad faith, and their only intent was to deceive, and financially

harm, the Decedent, John L. Marchisotto, deceased, and the Plaintiff(s). Mr.

Lepore, Esq., and Mrs. Canova, intent was misled the Somerset County Court

with numerous filings of false photoshopped copies, of financial documents

and tax returns, with changed financial numbers, for the Decedent.


                                                                               19
                              CONCLUSION

     37. Dishonesty is a terrible strategy. Plaintiff(s) knows thatjudges, are

not allowed to 'spot' lies themselves. Even though it's obvious, they have to

judge the case, based NOT on their personal experience, knowledge, opinions,

or hunches, but only the evidence presented to them. In a perfect world,

everyone would always be honest, and the Court would always be able to

make a fair decision, based on the cold hard facts. Unfortunately, we do not

live in a perfect world. Mr. Louis P. Lepore, Esq., counsel for the Mrs.

Canova, has not been honest at all, before the Somerset County court. Mr.

Lepore, Esq., has court filed, false, tampered with, and changed financial

documents, and supplied has tried to deceive the Plaintiff(s), with false

informal, and formal accountings.

      38.   Mr. Louis P. Lepore, Esq., and Debra E. Canova, Executor /

Trustee, have committed perjury before the Somerset County Court. Mr.

Lepore and Mrs. Canova, have falsely answered their interrogatories, and

have made numerous false written statements and pleadings before the

Somerset County Court. Mr. Lepore and Mrs. Canova, fraudulent, changed,

copies of Chase, and Fidelity financial documents, copies of 2016, 2017, and

2018 Federal, New Jersey State, and New York State, decedent's tax returns,

containing no supporting (1099's, Etc.) documentation, had all been falsely

filed, with the Somerset County Court. Mr. Lepore, Esq., had even


                                                                             20
fraudulently listed on his Formal Accounting, $140,000 in attorney fees, as a

deduction on a 2018 1041 Decedent tax return, and attached Fraudulent

fake deposit backs, of checks, from Chase~ and Community Savings Bank of

Staten Island, that were never processed or passed through the bank, were

also filed with Somerset County Court.

      39.    Perjury and tampering with evidence, is considered a crime

against justice. Federal law classifies perjury as a felony offense, as do many

states. Plaintiff(s) MOTION before the Court, to exercise SUPPLEMENTAL

JURISDICTION, pursuant to 28 U.S.C. §§ 1331, 1343, 1367, over any of

Plaintiff(s) state claims, for, "In the Matter of the Irrevocable Trust of John L.

Marchisotto, deceased", and for the Court to join, the REQUIRED JOINDER

OF PARTIES Defendant Louis P. Lepore, Esq., and Debra E. Canova,

pursuant to, FRCP RULE 19 and 20, should be Granted. Supplemental

Jurisdiction, and Required Joinder of Parties, in U.S. District Court. The

purpose of this type of jurisdiction is to "enable a court to function

successfully, that is, to manage its proceedings, vindicate its authority, and

effectuate its decrees." Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S.

375, 380 (1994).




                                                                                21
                             PRAYER FOR RELIEF

  WHEREFORE, Plaintiff(s) prays for judgment against the Defendants, jointly

 and/ or severally, as follows:


      40.    Issue injunctive relief for the court to exercise SUPPLEMENTAL

JURISDICTION, pursuant to 28 U.S.C. §§ 1331, 1343, 1367, over any of

Plaintiff(s) state claims, for, "In the Matter of the Irrevocable Trust of John L.

Marchisotto, deceased", and for the Court to join, the REQUIRED JOINDER

OF PARTIES Defendant Louis P. Lepore, Esq., and Debra E. Canova,

pursuant to, FRCP RULE 19 and 20.

     41,    Issue   injunctive    relief commanding,    Plaintiff(s),   to   Federal

Subpoena's, to any financial accounts, the Decedent "John L. Marchisotto,

deceased", had had any interest in, and all account signature changes made,

from January 2016 to the Present;

      42.   Issue    injunctive   relief commanding,     Plaintiff(s)   to   Federal

Subpoena's, to all of Decedent "John L. Marchisotto, deceased", medical

records, hospital records, nursing home records, prescription records, health

insurance plan records, and Certified Home Health Care Records, from

January 2016 to October 2016;




                                                                                  22
      43.    Issue   injunctive   relief commanding,   Plaintiff(s)    to   Federal

Subpoena's to all of Decedents "John L. Marchisotto, deceased", 2016, 2017,

and 2018, U.S. Tax Returns;

      44.    Issue   injunctive   relief commanding,   Plaintiff(s)    to   Federal

Subpoena's, to Fidelity and Chase, in A.M., J.M., and M.M., minor child

names and Social Security Numbers, from January 2016 to Present, for the

existence of fraudulent minor child accounts opened or closed in their names

by Debra E. Canova.

      45.    Issue   injunctive   relief commanding,   Plaintiff(s)    to   Federal

Subpoena's, to Prudential Life Insurance in Decedents "John L. Marchisotto,

deceased", for all signature changes and policy changes from January 2016 to

October 2016;

      46.    Issue injunctive relief commanding, Plaintiff(s) to a Federal Court

Order to obtain Decedent's Comcast emails from March 1, 2016 to April 23,

2018, for Plaintiff(s) Preservation Request Case #927133, of email records for

jfm059@comcast.net, that was linked, to all decedent's financial accounts.

Debra E. Canova, was fraudulently accessing decedents email account, prior

to, and after his death;

      4 7.   Issue   injunctive   relief commanding,   Plaintiff( s)   to   Federal

Subpoena's, to Global Security and Investigations, Michael P. Rosano, CFE-

MS ECM, Investigator,4 MetroTech 1st Floor, Brooklyn, NY 11245, to obtain


                                                                                 23
his investigators report on behalf of Chase Bank USA, pertaining to the

Decedent, John L. Marchisotto, deceased, accounts, Debra E. Canova, and

Mr. Louis P. Lepore, Esq., fraudulent New York State notaries, and

continuous openings and closings of Chase accounts and transfers of monies;

      48.   An award of Plaintiffs' costs and expenses of this action, in

accordance with, 28 U.S.C. § 2412, 42 U.S.C § 1988;

      49. An order that the requested injunctive relief be without a condition

of bond or other security being required of Plaintiffs; and

      50.   All other relief to which the Plaintiffs may show themselves to be

 entitled, including costs of courts;


     51.    Issue declaratoiy relief as this Court deems appropriate just.




                                                                                 24
      For all the foregoing reasons, Plaintifrs NOTICE OF MOTION FOR

SUPPLEMENTAL JURISDICTION AND JOINDER OF PARTIES, pursuant to 28

U.S.C. §§ 1331, 1343, 1367, and FRCP RULE 19 and 20, should be GRANTED.

Oral arguments are respectfully being requested, if motion is opposed, pursuant

to fed. R. Civ. P. 78(b) and L. Civ. R. 78. l(b).



                                 CERTIFICATION

      I hereby certify that, to the best of my knowledge or belief, the foregoing,

 MOTION      FOR     SUPPLEMENTAL JURISDICTION,                 AND   JOINDER   OF

 PARTIES, are true. I am aware that if any of the foregoing statements made by

 me are willfully false, I am subject to punishment.

      Respectfully submitted this 31st day of May, 2019.




                                            archisotto, individually, and as
                                            of A.M., J.M., and M.M., Minors
                                  - - . . . . . i ~...   ~ ..
                                  Pro Se Plaintiffs,
                                  15 Topaz Drive,
                                  Jackson, New Jersey, 08527
                                  (732) 526-7732 Phone/ Fax




                                                                                25
                  u:s~Pti~ta1 s~r~1ce                                       1~-~-~----~·-:                 .     < "~ .----
::r
                  cERT1Fmn MAIL® RtCEIPT, . _' ·
Cl                Do.me_stic ·Mail Oniy.                                 · ·. · _ _ .                     · ::    .- .·~-           :,
ru
::r
c0
~
                                                                                             L USE
          t;::;Certifl:::=;:;;~edr.:M:.::ai';;-1Fee~----.;;a;._...;._,..;;;_.;;;.....;;;;;.;;;,--~-;;:;::....-=:::;._-.....J

::r        $
          leiiirisiaivicceseil~ii"lci(check~bolr.~adiididii'iifeetieiisssaiapprr,prf,ioi_
                                                                                   lmrlaat.eitei~ii                                                  Extra        lees         (check bal(, add fee• appropriate}
.-=I             0Retum Recelpt(hantcopy)                          $ _ _ __                                                                           0Retum Receipt (haldcopy)             $ _ _ __
c OF!etum Receipt <e1ectron1c)           s _ _ __                                                                Postmark                    8
                                                                                                                                             CJ
                                                                                                                                                      o Return Receipt (Glec:tronlc)
                                                                                                                                                      OCertlfied Mall Restricted Dellvery
                                                                                                                                                                                            $ _ _ __                   Postmark
c  D Certified M8II Restrtcted 0e11very $ - - - -                                                                 Here                                                                      $ _ _ __                     Here
Cl 0.Adult Signature Requil9d            $ _ _ __                                                                                            c        0Adu.'tSignatul8 Requirad             $ _ _ __
   D Adult Signature Restlfcted Oellvety s                                                                                                            D Mutt 51gnature Restricted Delivery $
                                                                                                                                             Cl Postage
                                                                                                                                             Ir
                                                                                                                                             Cl _ _ _ ___,...,_ _ _ _ _ _ __
                                                                                                                                             ITI Total Postage and Fees

         n:':"'.~----......."""""===----'---------                                                                                           IC[J    ~$~:::-----:--~===~---J..---------,
           ~ Mr. Frank Bruno, hmerset Surrog~te ·-
IC[J
                                                                                                                                             .-=I sent To .-H-onori.ble
8                                                                                                                                            CJ "$ties-----·
                                                                                                                                                                   M_;rga,et Goodzeit
r-                     20 Grove Street                                                                                                       r-              t811d,      20 North Bridge Street, 4th Floor,
                                                                                                                                                     cliy."~ti;
                      Somerville, New Jersey, 08876                                                                                                                      Somerville, New Jersey, 08876
          .PS Form 380!), Apn                      I      •    ~                                      ..... -




       c0
       ::r        l-,-,=-~~-=---=;,._..;;:_-=_;::~--=--==;::.-__;;:::;....._;::::;.._:=----1                    USE
       .-=I
       ::r        h=-.',-,io=i-~~~~,---:-:-.:,------,.-.-1
                                                                                                                                                              Services     ees (chscJc box, add fee as spproprla.te)
       ,...::t
                                                                                                                                              .-=I     D Return Receipt (haldeopy)            $ _ _ __

       Cl                                                                                                          Postmark                   c        D Retum Receipt (eleatronlc>          $                          Postmark
       Cl                                                                                                            Here                     c        D Certified Mall Restrlotecl Dellve,y s                            Here
       Cl                                                                                                                                     Cl       0Adult Signature Requll9d             s- - - -
                                                                                                                                                       0 Adult Slgnatura Restricted De11ve1y $
     CJ ~.;.=:::::.=.::..:..:::====~...:..=====-1
     Ir
     Cl
     fTI          ~==~==~-------f
                         Fees

       IC[J       M;:;:~:--~==~=-~~~::..::_:::::__:::::::-:-.__-------,                                                                       IC[J    Sent To         ,-----
       ,...::t
       CJ 'S"iieelaiif)
       r-
                                         Mr • John W. Thatcher,                                                   E~=-~-----------            8       ~rand              Mr. Louis          P:-iepore, Esq.            ---'-:--------------·
                                         39 Main Street                                                                       ------------    r- tltr,Staie 885 Huguenot Avenue           ~-----..-----·
                                         Clinton, New Jersey 08809                                                                                          Staten Island, New York 10312
                                                          ==================================================
--------======================--------------------
                     HOWELL
                                                                                    HOWELL
                                                                              41?0 US HIGHWAY 9
                  41?0 US HIGHWAV S
                                                                                    HOWELL
                        HOWELL                                                        NJ
                          NJ                                                      07?31-9998
                      0??31-9998                                                  333??09550
                      333??09550                          513112019             (800)2?5-8???             10:43 AM
5131/2019           (800)2?5-8???              10=42 AM   ==================================================
==============================--------------------        ==================================================
================================-=----------------
                                           Price
                                                          Product                   Qtw      Unit Price      Price
Product                 Qt~      Unit Price
                                                          First-Class Mai 1                      12.es       $2.95
Fi~;t:ci;;;-M;ti-----------          12.es       12.es    Large Envelope
Large Envelope                                                <Domestic>
    <Domestic>                                                (STATEN ISLAND, NV 10312>
    <SOMERVILLE, NJ 088?6>                                    <Weight:?.?0 oz>
    <Waight:?.?0 oz>                                          <Estimated Oeliverw Date>
    <Estimated Deliver~ Date>                                 <Monday 0610312019)
    <Monday 06103/2019>                                       <USPS Tracking#)
    CUSPS Tracking#>                                          ( 9514 ?066 3596 9151 062? 51)
    < 950? 1066 3596 9151 062? 35)                        Certified                                          13.50
Certified                                         13.50       <USPS Certified Mail#)
    <USPS CertiFied Mail I)                                   C ?018 3090 0001 4148 4211)
    < ?018 3090 0001 4148 4204)                           Return Receipt                                     $2.80
                                                              CUSPS Return Receipt#)
r~;;i;----------------- -                    ss.s5            < 9590 9402 4951 9063 3169 3?)
--------------------------------------------------        Total:                                             18.35
MasterCard                                        15.55
    (Account t:XXXXXXXXXXXX4623)
    (Approval I>                                          MasterCard                                         $8.35
    (Transaction t:006642)                                    (Account #:XXXXXXXXXXXX4623>
    <Receipt t:006642>                                        (Approval#)
    <AIO:A0000000042203                           Chip>       <Transaction 1:006643)
    CAL:Dabit>                                                <Receipt #:006643)
    <PIN:Not Required                            Debit)       CAID:A0000000042203                            Chip>
                                                              <AL:Debit>
--------------------------------------------------            <PIN:Not Required                             Debit>
          Receipt t: 840-10800360-1-521359-1

                                                                     Receipt#: 840-10900360-1-521391-1
        Text your tracking number to 28???
         <2USPS> to get the latest status.
        Standard Massage and Data rates ms~                          Text wour tracking number to 28???
      apply. Vou may elso visit www.usps.com                          <2USPS> to get the latest status.
       USPS Tracking or call 1-800-222-1811.                         Standard Message and Data rates may
                                                                   appl~. Vou may also visit www.uape.com
                                                                    USPS Tracking or call 1-800-222-1811.
                  Preview your Meil
                 Track your Package&
                 Sign up for FREE 9                                          Preview your Mail
               www.informeddelivary.com                                     Track your Packages
                                                                            Sign up ,or FREE e
                                                                          www.informeddalivery.com
      All sales final on stamps and postage.
       Ra,unds for guaranteed services only.
           Thank you for your business.                            All sales final on stamps and postage.
                                                                    Refunds for guaranteed services onl~.
                                                                        Thank ~ou for your business.
---·--------------·---~--



 ===============================-------------------
                    HOWELL                                      ============================-=--------------- -
                     41?0 US HIGHWAV 9                                                    HOWELL
                                                                                 41?0 US HIGHWAV 9
                            HOWELL
                              NJ                                                          HOWELL
                         0??31-9998                                                         NJ
                         333??09550                                                  0??31-9998
 5/31/2019             (800)2?5-8???            10:41 AM                             333??09550
 ================================------------------             5/31/2019          (800)2?5-8???            10:45 AM
 =============================---------------------
 Product                    Qt~    Unit Price     Price         ----·----------=:==================-=-------------
                                                                --------------          Qtu Unit Price      Price
                                                                Product                    "
Fi;;t:c1;se  Mail        1         S2.05          S2.05
                                                                Fi;;t:ci;;;-M;ii--------i---------;2:es . s2.es
Large Envelope
     <Domestic>                                                 Large Envelope
     <SOMERVILLE, HJ 088?6)                                         <Domestic>
     <Weight:?.?0 oz)                                               <CLINTON, HJ 08809)
     <Estimated Delivery Date>                                      <Weight:?.?0 oz)
    <Monday 06/03/2019)                                             <Estimated Delivery Date>
    CUSPS Tracking#)                                                <Monday 06/03/2019)
    ( 950? 1066 3596 9151 062? 11)                                  <USPS Tracking#>
Certified                                         !li3.50           < 950? 1066 3596 9151 062? ?3)
    <USPS Certified Mail#)                                      Certified                                      S3.50
    ( 7018 3090 0001 4148 4198)                                     (USPS Certified Mail#)
                                                                    < ?018 3090 0001 4148 4228)
T~t;i;--------------------- -                     S5.55
                                                                ----------------------------------------
                                                                Total:                                         $5.55
---------------------------------------------- -            :
MasterCard                                       S5.55.
    (Account #:XXXXXXXXXXXX4623)                                MasterCard                                     S5.55
    (Approval#)                                                     <Account t:XXXXXMXXXXXX4623>
    <Transaction #=006641)                                          <Approval i>
    (Receipt #=006641)                                              (Transaction t:006644)
    <AID:A0000000042203                          Chip>              <Receipt #=006644)
    <AL:Oebit>                                                      CAIO:A0000000042203                        Chip>
    <PIH=Mot Required                           Debit>              <AL:Oabit>
                                                                    <PIH:Hat Required                         Debit>
--------------------------------------------------
       Receipt#: 840-10800360-1-52132?-1
                                                                       Receipt 1: 840-10800360-1-521424-1

       Text your tracking number to 28???
        <2USPS> ta get the latest statue.                              Text your tracking number ta 28???
       Standard Message and Data rates ma~                              <2USPS> ta get the latest status.
     applw. Vou maw alee visit www.uaps.com                            Standard Message and Date rates may
      USPS Tracking or call 1-800-222-1811.                          apply. Vau may also visit www.uapa.com
                                                                      USPS Tracking or call 1-800-222-1811.

                   Preview your Mail
                 Track your Packages                                           Preview your Mail
                 Sign up for FREE e                                           Track your Packages
              www. inf ormedde li vary. com                                   Sign up for FREES
                                                                            www.informeddeliuery.com

     All sales final on stamps and postage.
      Refunds for guaranteed services only.                          All sales final on stamps and postage.
          Thank you far your buaineas.                                Refunds for guaranteed services only.
                                                                          Thank you for your business.
